The defendant, age thirty-eight, pleaded guilty to two separate informations charging him with (1) conspiracy to commit the crime of theft of goods of a value in excess of $250, for which § 54-197 of the General Statutes provides a penalty of a fine of not more than $5000 and/or imprisonment of not more than fifteen years, and (2) failure to appear according to bail bond, for which § 53-154
provides a penalty of imprisonment of not more than three years. He was sentenced to not less than four nor more than ten years in the state prison on (1), and to not less than one nor more than three years on (2), such sentences to run concurrently, making an effective total sentence of not less than four nor more than ten years. *Page 487 
The conspiracy charge involved a carefully conceived and systematically operated plan by this defendant and one Sirabella to steal television sets from motels. On October 20, 1960, they checked in and registered under fictitious names and addresses at three separate motels in Milford, driving from one to another in a car with stolen Pennsylvania license plates. One of the motel managers, becoming suspicious, alerted police, and the activities of defendant and his partner were watched, culminating in their being followed and stopped at the Greenwich toll gate of the Connecticut Turnpike by state police, who found in the car two television sets valued at $250 each, taken from one of the motels involved, along with various tools and about eighty keys used to break into automobiles. After being released under bond of $10,000, defendant left the country and failed to appear in court on the date required, the bond being called. He was later apprehended by the federal bureau of investigation and returned to Connecticut.
The defendant's prior record of convictions is not spectacular but shows a gradual buildup into more serious offenses, ranging from an Office of Price Administration violation in 1943, assault in 1953, defacing property in 1956 and receiving stolen goods in 1956, all in Rhode Island, to grand larceny in 1960 in New York, disposition still pending. Two warrants are presently outstanding against him, charging grand larceny in New York and larceny in New Jersey.
   Considering the nature of the offenses, the prior record of the defendant and the circumstances here reviewed, the sentence imposed was fair and just and must stand.
BOGDANSKI, MEYERS and MacDONALD, JS., participated in this decision.